Citation Nr: 1416326	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  06-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1973 to March 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded the case in August 2010 and October 2012 for additional development.  The Board remanded this matter again in May 2013 because the Veteran indicated that his condition had worsened.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's March 2014 Written Brief Presentation appears to raise the issues of service connection for diabetes, hepatitis C, hypertension, arthritis, back pain, sleep apnea or diabetic neuropathy, and diverticulitis, secondary to service-connected posttraumatic stress disorder (PTSD).  Thus, the issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

For the entire increased rating period of this appeal, the Veteran's service-connected duodenal ulcer has been manifested by abdominal pain, recurring episodes of symptoms that vary in severity and occur at least four times a year, but last less than one day in duration, and mild anemia without weight loss.




CONCLUSION OF LAW

For the entire increased rating period of this appeal, the criteria for a disability rating in excess of 20 percent for duodenal ulcer have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114 Diagnostic Code 7305 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a May 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements. 

The Veteran was afforded a VA examinations in February 2005, October 2010  and December 2013 to address his service-connected duodenal ulcer.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, VA examinations, and the Veteran's statements and testimony.  Notably, the Veteran submitted a November 2012 statement affirming that he has not received any private treatment for his ulcer.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board will discuss in more detail below, the Board finds that symptoms related to the Veteran's duodenal ulcer have not changed in severity over the course of the appeal to warrant a staged rating. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Increased Rating for Duodenal Ulcer

The Veteran contends in his March 2014 Written Brief Presentation that the service-connected duodenal ulcer is worse than the current evaluation contemplates and asserts that a higher disability rating than 20 percent is warranted.  Additionally, he complained of worsening ulcer symptoms due to stress during a November 2012 VA outpatient visit.

The Veteran's service-connected duodenal ulcer has been rated as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, a mild duodenal ulcer with recurring symptoms once or twice a year warrants a 10 percent rating.  A moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations warrants a 20 percent rating.  Moderately severe duodenal ulcer, manifested by symptoms less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year warrants a 40 percent rating.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent disability rating.  38 C.F.R. 
§ 4.114. 

Under 38 C.F.R. § 4.112, "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months of longer.  "Baseline weight" means the average weight for the two-year period preceding the onset of the disease.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

The Board finds that a preponderance of the evidence, lay and medical, is against an increased rating in excess of 20 percent for the service-connected duodenal ulcer for any period.  For the entire increased rating period of this appeal, the Veteran's service-connected duodenal ulcer has been manifested by abdominal pain, recurring episodes of symptoms that vary in severity and occur at least four times a year, but last less than one day in duration, and mild anemia without weight loss.

The Veteran was afforded a February 2005 VA examination following a July 2004 VA esophagogastroduodenoscopy.  The Veteran complained of nausea and vomiting two to three times per week, and diarrhea four days a week, three times a day.  The VA examiner found no weight loss or anemia.  The diagnosis was history of duodenal ulcer with residual functional disability.  

An October 2010 VA examination found no evidence of duodenal ulcers.  Rather, the VA examiner diagnosed gastroesophogeal reflux disease (GERD) and mild irritable bowel syndrome.  The Veteran reported daily epigastric pain that is precipitated by psychological stress.  He denied nausea and vomiting.  There was no change in his weight.  There was no evidence of anemia.  The Veteran reported that he was hospitalized for one night in August 2010 for severe abdominal pain.  His gastrointestinal symptoms are relieved to some degree by over the counter medication.  After a clinical examination of the Veteran and a review of his medical history, including the claims file, the VA examiner concluded that the Veteran's moderate GERD and mild irritable bowel syndrome are due to his military service, and are caused by psychological stress.  

A November 2012 VA outpatient treatment record, located on Virtual VA, shows that the Veteran complained of a worsening in his ulcer symptoms due to a recent increase in stress.   A March 2013 laboratory report showed mild anemia and noted that the finding was "unremarkable."  In July 2013, he reported weight loss "that he is excited about," and requested assistance with additional weight loss.  The Veteran denied weight loss in August 2013.  A September 2013 record shows that the Veteran had slight weight loss.  The VA examiner noted that the weight loss was positive because the Veteran was obese.  

The Veteran was afforded a December 2013 VA examination to assist in determining whether his service-connected ulcer symptoms had worsened.  The VA examiner noted that the Veteran is currently diagnosed with a duodenal ulcer, for which he is taking continuous medication.  The VA examiner noted that the Veteran has four or more recurring episodes of symptoms that are not severe per year, with each episode lasting less than one day in duration.  The Veteran has abdominal pain that occurs at least monthly.  The Veteran experiences four or more incapacitating episodes per year, consisting of severe discomfort and cramping, and lasting less than one day each in duration.  

The evidence does not demonstrate that the Veteran's service-connected duodenal ulcer results in symptomatology sufficient to warrant a rating in excess of 20 percent disabling for any period under Diagnostic Code 7305.  For a higher or 40 percent rating under Diagnostic Code 7305, the evidence must show moderately severe or less than severe duodenal ulcer with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  In this case, the objective findings show that the Veteran's symptoms more nearly approximate the criteria for the current 20 percent disability evaluation.  The Board acknowledges the Veteran's complaints of worsening symptoms due to stress, but the evidence does not show that his service-connected duodenal ulcer has been characterized as moderately severe.  Additionally, the evidence of record does not demonstrate that the Veteran's symptoms have worsened during the rating period of this appeal.  Rather, the Veteran's current complaints of abdominal pain and incapacitating episodes brought on by stress more nearly approximate those reported in his October 2010 VA examination.  Similarly, recurring episodes of symptoms such as abdominal pain, nausea, vomiting, and diarrhea, have all been reported in previous examinations, and are contemplated by the current 20 percent evaluation.  Thus, the evidence of record does not demonstrate that the Veteran's symptoms have worsened during the appeal period.  

The evidence does not show impairment of health manifested by anemia and weight loss.  While VA outpatient treatment records show slight weight loss and a clinical finding of mild anemia, the March 2013 laboratory report indicates that the anemia is unremarkable, and the July and September 2013 treatment records show that the Veteran was trying to lose weight for health reasons.  Although there has been objective evidence of anemia, the weight of the evidence does not demonstrate impairment of health manifested by weight loss resulting from his disability.  The portion of the criteria for a higher 40 percent rating that anemia and weight loss are successive criteria.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (finding that the joining of criteria with the conjunctive "and" in a diagnostic code where the criteria are successive (where assignment of a higher rating requires elements from the lower rating) means that all criteria must be met).  Therefore, any findings of anemia alone do not more nearly approximate the criteria for a higher rating, as the evidence shows that the weight loss documented was not due to the ulcer disability was achieved by the Veteran intentionally.  Therefore, the Board finds that the weight of the evidence does not demonstrated moderately severe symptoms of his service-connected disability under Diagnostic Code 7305. 

Additionally, the Veteran's duodenal ulcer has not resulted in recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  Although the Veteran reported to the December 2013 VA examiner that he experiences at least four incapacitating episodes per year as a result of his duodenal ulcer, the weight of the evidence does not demonstrate that the episodes last 10 days or more in duration.  Rather, the evidence of record demonstrates that the episodes are less than one day in duration.  As such, the next-higher rating for duodenal ulcer is not warranted under Diagnostic Code 7305.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2013).

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for an increased rating in excess of 20 percent for duodenal ulcer, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2013).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected duodenal ulcer alone renders him totally unemployable.  It is also noted that a 100 percent schedular rating based on the service-connected PTSD is in effect, effective from December 24, 2003.  Accordingly, a claim for TDIU has not been raised.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's duodenal ulcer disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of abdominal pain and recurring episodes of symptoms are specifically contemplated in the criteria for evaluating his duodenal ulcer.  The applicable diagnostic criteria consider that symptoms result in impairment of health and as discussed above, the Board has found that the weight of the evidence does not demonstrate moderately severe duodenal ulcer, manifested by symptoms less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes average 10 days or more in duration at least for or more times a year.  The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2013).  The VA examiner elicited information from the Veteran concerning the functional effect of his disability, and there is no showing that the disability picture is so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  38 C.F.R.  
§ 3.321(b)(1).  Rather, the symptoms of the Veteran's disability have been accurately reflected by the schedular criteria.  In the absence of exceptional factors associated with the Veteran's lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating evaluation in excess of 20 percent for duodenal ulcer is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


